Dismissed and Memorandum Opinion filed November 8, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00838-CV

            IN THE INTEREST OF A.C. AND E.T-T., CHILDREN



                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-30086

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed September 14, 2018. The record
reflects the trial court granted a new trial on October 1, 2018. Accordingly, there is
no longer a final, appealable judgment and this court has no jurisdiction. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (generally, appeals
may be taken only from final judgments).

      On October 17, 2018, notification was transmitted to all parties of the court’s
intent to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant did not respond to the court’s dismissal letter.

      On October 19, 2018, appellant filed a petition for writ of mandamus asking
this court to compel the trial court to vacate the order granting new trial. On
November 6, 2018, this court denied appellant’s petition for writ of mandamus.

      Because appellant has not demonstrated that the court has jurisdiction over
this appeal, we dismiss the appeal for want of jurisdiction.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                          2